DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Richard C. Galati on 03/15/2022.
The application has been amended as follows: 
Claims 23-25 have been cancelled.

The specification (entered on 03/19/2021) in the application has been amended as follows: 
Paragraph [0070], lines 1-2: the phrase "if one were to consider an axis 168 extending through the width of a base section 104 or fly section 102" has been deleted.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Corrections to figures 5A-5E submitted on 03/19/2021 and are missing from the set of drawings on 03/07/2022, need to be re-submitted with said corrections, in order to have the latest set of drawings accurately reflect what is described in the amendment on 03/19/2021.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Important Note: Applicant is advised that replacement sheets of corrected drawing needs to be submitted after the mailing date of this Notice of Allowance in order to avoid abandonment of the application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitations “wherein the open-faced slot is formed in the plate member and the engagement pad” and “the vertical portions form an open-faced slot between the pair of fingers and extending through the engagement pad” in addition to the rest of the limitations of claim 1 and 21 respectively reads over the prior art, where having modified the closest prior art reference Kiska (5370203) to include the open-faced slot, having to further modifying it to extend the engagement pad and have the taught open-faced slot extend through it is viewed as constituting impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634